6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00066-CV
______________________________



IN RE:
LUIS JARAMILLO





                                                                                                                                            
                 
Original Mandamus Proceeding





                                                                                                                                            
                                           


Before Morriss, C.J., Ross and Carter, JJ.
Opinion by Justice Ross


O P I N I O N

          Luis Jaramillo, an inmate with the Texas Department of Criminal Justice, has filed
a petition for writ of mandamus asking us to order the Honorable Jeff Addison, Judge of
the County Court at Law of Bowie County, to conduct a hearing pursuant to Rule 145 of
the Texas Rules of Civil Procedure regarding Jaramillo's affidavit of indigency.  
          Jaramillo appears to have filed a lawsuit December 29, 2004, in the County Court
at Law, alleging the conversion of his personal property.  According to the petition for writ
of mandamus filed with this Court, Jaramillo also filed an "Application To Proceed in Forma
Pauperis" with the trial court.  The trial court issued an order April 5, 2005, denying
Jaramillo's "Application To Proceed in Forma Pauperis."  The trial court further ordered
Jaramillo to pay court costs associated with the case by October 1, 2005.
          We asked for the trial court to file a response to Jaramillo's petition for writ of
mandamus.  The trial court has now informed us that it vacated the order denying
Jaramillo's application to proceed as an indigent.  The trial court also, however, dismissed
Jaramillo's case, without prejudice, for want of jurisdiction.  The trial court did so after
determining the value of damages being sought in Jaramillo's petition was $120.00, an
amount that is below the $500.00 minimum threshold for civil cases filed in a statutory
county court.  See Tex. Gov't Code Ann. § 25.003(c)(1) (Vernon 2004).  
          Because the trial court has vacated the disputed order, and because there is no
longer a case or controversy related to the underlying petition for writ of mandamus, we
dismiss Jaramillo's petition as moot.
 

                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      May 16, 2005
Date Decided:         May 17, 2005